2 Wash. App. 256 (1970)
467 P.2d 628
EMIL GAUPHOLM, Respondent,
v.
AURORA OFFICE BUILDINGS, INC., et al., Appellants.
No. 97-40449-1.
The Court of Appeals of Washington, Division One, Panel 2.
April 6, 1970.
Cohn & Koch and Adolf D. Koch, for appellants.
*257 Cook, Flanagan & Berst and Robert A. Berst, for respondent.
PER CURIAM:
[1] Defendants Jack L. Duranceau and Adolf D. Koch were found by the trial court to be personally liable on a promissory note of Marfran Office Buildings, Inc. They appeal, directing error to several of the findings of fact. Since a statement of facts has not been filed, we are powerless to conduct a review of these findings. Clark v. Fowler, 58 Wash. 2d 435, 363 P.2d 812 (1961).
[2] The recital preliminary to the findings of fact states that "plaintiffs' Motion for Summary Judgment should be granted ...". Assuming that this brings the appeal from a summary judgment, we still are unable to consider it because there is no way of ascertaining upon what part of the record it is based. Approximately one-third of the documents in the superior court file were included in the transcript to this court. American Universal Ins. Co. v. Ranson, 59 Wash. 2d 811, 370 P.2d 867 (1962), and Kataisto v. Low, 73 Wash. 2d 341, 438 P.2d 623 (1968) clearly state the rule that an appellate court may only examine the record which was before the trial court, no more, no less. This record is identified and submitted in one of two ways: either by incorporation in the statement of facts, or by identifying the matter with particularity in the summary judgment and including it in the transcript. Appellants have done neither.
The appeal is dismissed.
Petition for rehearing denied May 20, 1970.